DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020, 06/05/2021, 10/23/2021 and 03/09/2022 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8/15 recite “detect a transport within a range of the service provider transport” The bolded limitation lacks antecedent basis. For examination purposes, the limitation will be interpreted to mean “detect a transport within a range of a service provider transport”.
Claims 9-14 and 16-20 are also rejected under 112b for failing to cure the deficiency above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1/8/15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “detecting, by a service provider transport, a transport within a range of the service provider transport; querying, by the service provider transport, a transport occupant profile on a storage; and responsive to the transport occupant profile containing data associated with a service provided by the service provider transport, sending service-related information to the transport.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, only claim 8 and 15 recite additional elements. Claim 1 recites no additional elements, Claim 8 recites a processor of a transport and a memory and claim 15 recite a non-transitory computer readable medium and a processor. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, in claim 8 and 15, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-3, 5, 9-10, 12 and 16-17 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 4, 11 and 18 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application (storing the transaction on the storage is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claims 6, 13 and 19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application (the storage is a blockchain ledger is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claims 7, 14 and 20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/8/15 without successfully integrating the exception into a practical application (executing a smart contract to query the transport occupant profile on the blockchain ledger is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parundekar (US 2014/0201004).
As per claim 1, Parundekar discloses a method, comprising: 
detecting, by a service provider transport, a transport within a range of the service provider transport (paragraph 34, 40, 45, 77, 10, 133 and 135, the ad is selected based on the proximity of the vehicle to the location of vendor of service/goods); 
querying, by the service provider transport, a transport occupant profile on a storage (paragraph 46, the user profile is obtained and checked); and
 responsive to the transport occupant profile containing data associated with a service provided by the service provider transport, sending service-related information to the transport (paragraph 81, 100, 107 and 135, the ads are presented to the user based on the user profile).
As per claim 8/15, Parundekar discloses a system (a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform), comprising: a processor of a transport (paragraph 7); a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (paragraph 7):
detecting, by a service provider transport, a transport within a range of the service provider transport (paragraph 34, 40, 45, 77, 10, 133 and 135, the ad is selected based on the proximity of the vehicle to the location of vendor of service/goods); 
querying, by the service provider transport, a transport occupant profile on a storage (paragraph 46, the user profile is obtained and checked); and
 responsive to the transport occupant profile containing data associated with a service provided by the service provider transport, sending service-related information to the transport (paragraph 81, 100, 107 and 135, the ads are presented to the user based on the user profile).
As per claim 2/9/16, Parundekar discloses providing a service offer to the transport (paragraph 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar in view of Dudek (US 2002/0165789).
As per claim 3/10/17, Parundekar does not disclose but Dudek discloses responsive to an acceptance of the service offer, executing a payment receipt transaction (paragraph 22-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Dudek in the teaching of Parundekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar in view of Dudek, as disclosed in the rejection of claim 3, in further view of Brown (US 2015/0220992).
As per claim 4/11/18, Parundekar does not disclose but Brown discloses storing the transaction on the storage (paragraph 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Brown in the teaching of Parundekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar in view of Dudek and Brown, as disclosed in the rejection of claim 4, in further view of Derouen (US 2019/0378350).
As per claim 5/12/18, Parundekar does not disclose but Derouen discloses providing to the transport a location and time of the service (paragraph 6-7 and 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by DeRouen in the teaching of Parundekar, in order to perform automatic maintenance of an autonomous vehicle (please see DeRouen abstract).
Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar, as disclosed in the rejection of claim 1, in further view of Logvinov (US 2019/0130451).
As per claim 6/13/19, Parundekar does not disclose but Logvinov discloses wherein the storage is a blockchain ledger (paragraph 28, 51, 53, 66-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Logvinov in the teaching of Parundekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parundekar in view of Logvinov, as disclosed in the rejection of claim 1, in further view of Singh (US 2020/0204557).
As per claim 7/14/20, Parundekar does not disclose but Singh discloses executing a smart contract to query the transport occupant profile on the blockchain ledger (paragraph 77-84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Singh in the teaching of Parundekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628